Citation Nr: 0631986	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-09 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



ISSUE

Entitlement to service connection for hypertension and 
secondary cardiovascular conditions, including coronary 
artery disease, peripheral vascular disease, and 
cerebrovascular accident.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



REMAND

The veteran served on active duty from November 1966 to 
November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In his substantive appeal (VA Form 9) dated in March 2004 the 
veteran requested a hearing before a member of the Board at a 
local VA office (Travel Board Hearing).  Review of the record 
reveals that the veteran was notified that a Travel Board 
hearing had been scheduled for April 16, 2006.  The notice 
was sent to the veteran in a letter dated April 7, 2006.  The 
evidence indicates that the hearing was actually scheduled 
for May 16, 2006, and that the veteran failed to report for a 
hearing on May 16, 2005.

Section 19.76 provides that notice of the place and time of a 
hearing before the Board at a VA field facility will be given 
not less than 30 days prior to the hearing date.  See 
38 C.F.R. § 19.76.  Since the notice dated April 7, 2006, 
failed to comply with this provision, and since the veteran 
was not notified of the hearing scheduled for May 16, 2006, 
the veteran must be rescheduled for a Travel Board hearing.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC., for the following 
action:

The RO must re-schedule the veteran for a 
Travel Board hearing and provide adequate 
notice of said in compliance with 
38 C.F.R. § 19.76.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



